Russell, C. J.
Even though there were circumstances which might have required the purchaser of the note in question to inquire into its consideration, still, since the language of the Civil Code, § 4288, as to “fraud in the procurement” of a note, refers not to fraud in the. original procurement of'the paper, but only to fraud on the part of the holder in obtaining the note (Harrell v. National Bank of Commerce, 128 Ga. 504, 57 S. E. 869), and since there was in this case no evidence of fraud on the part of the holder, nor any other evidence to rebut the presumption that the plaintiff was an innocent purchaser, it was not error to direct the verdict, which was demanded. Judgment affirmed.